 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MYCHAEL TYRONE SHANNON,                            No. 2:17-CV-1084-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court are plaintiff’s: (1) motions for leave to amend (Docs.

20   18 and 21); and (2) motion for an extension of time (Doc. 20).

21                  Plaintiff seeks leave to amend his complaint. The Federal Rules of Civil

22   Procedure provide that a party may amend his or her pleading once as a matter of course within

23   21 days of serving the pleading or, if the pleading is one to which a responsive pleading is

24   required, within 21 days after service of the responsive pleading, see Fed. R. Civ. P. 15(a)(1)(A),

25   or within 21 days after service of a motion under Rule 12(b), (e), or (f) of the rules, whichever

26   time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). In all other situations, a party’s pleadings may

27   only be amended upon leave of court or stipulation of all the parties. See Fed. R. Civ. P. 15(a)(2).

28   Because no responsive pleading or motion under Rule 12 has been filed, leave of court is not
                                                        1
 1   required to amend the complaint and plaintiff may do so as a matter of course without defendant’s

 2   consent. Plaintiff, however, has not submitted any proposed amended complaint. For this reason,

 3   the action proceeds on the original complaint which is the subject of the court’s August 29, 2018,

 4   findings and recommendations.

 5                  Plaintiff also seeks an extension of time to file objections to the court’s August 29,

 6   2018, findings and recommendations. Good cause appearing therefor, the request will be granted.

 7                  Accordingly, IT IS HEREBY ORDERED that:

 8                  1.     Plaintiff’s motions for leave to amend (Docs. 18 and 21) are denied as

 9   unnecessary;

10                  2.     Plaintiff’s motion for an extension of time (Doc. 20) is granted; and

11                  3.     The parties may file objections to the court’s August 29, 2018, findings and

12   recommendations within 30 days of the date of this order.

13

14

15   Dated: October 29, 2018
                                                           ____________________________________
16                                                         DENNIS M. COTA
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
